              Case 2:16-cv-02419-JZB Document 91-1 Filed 07/09/19 Page 1 of 4



1    Paul A. Rossi, Esq.
     IMPG Advocates, Inc.
2
     Counsel to Plaintiff
3    316 Hill Street
     Mountville, PA 17554
4    717.681.8344
     Paul-Rossi@comcast.net
5

6    Admission Pro Hac Vice

7
                                   UNITED STATES DISTRICT COURT
8                                   FOR THE DISTRICT OF ARIZONA
9
     ROQUE “ROCKY” DE LA FUENTE,                          Case No.: 2:16-cv-02419-PHX-JZB
10
                    Plaintiff,
11
     vs.                                         PLAINTIFF’S MEMORANDUM IN
12                                               SUPPORT OF PLAINTIFF’S MOTION TO
13   MICHELE REAGAN, in her official capacity as AMEND OR ALTER THE JUDGMENT OF
     the Secretary of State of Arizona,          THE COURT
14
                    Defendants.
15

16
           PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO
17                 AMEND OR ALTER THE JUDGMENT OF THE COURT

18

19          Pursuant to Federal Rule of Civil Procedure 59(e), Plaintiff respectfully request that this

20   Court amend or alter its judgment granting Defendant’s motion for summary judgment and
21
     denying Plaintiff’s motion for summary judgment in the Court’s Order dated June 11, 2019 (Doc.
22
     #89). As set forth in Plaintiff’s instant motion, Plaintiff respectfully requests that this court
23
     vacate the June 11, 2019 Order and enter a stay in this case pending the Ninth Circuit’s pending
24

25   decision in Roque “Rocky” De La Fuente v. Padilla, 9th Circuit, Appeal No. 17-56668 (Argued

26   and Submitted March 12, 2019).
27

28   PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO AMEND OR ALTER THE
     JUDGMENT OF THE COURT - 1
              Case 2:16-cv-02419-JZB Document 91-1 Filed 07/09/19 Page 2 of 4



1           The Ninth Circuit’s pending decision in Roque “Rocky” De La Fuente v. Padilla,
2
     decision is likely to be binding on Plaintiff’s claim that Arizona’s signature requirement for
3
     independent presidential candidates in unconstitutional. California and Arizona are in the top
4
     three of states, relative to their populations, in the number of valid signatures required for
5

6    independent presidential candidates to secure ballot access. The signature requirements imposed

7    in both California and Arizona necessary to secure ballot access for independent candidates have
8
     resulting in the virtual absence of independent presidential candidates from appearing on their
9
     ballots since Ross Perot (who himself has now died). Judge J. Clifford Wallace of the Ninth
10
     Circuit commented at oral argument in Padilia commented that perhaps “it would be good if you
11

12   did not need to be a millionaire” to run as an independent presidential candidate. The Ninth

13   Circuit also questioned counsel as to the number of signatures which would provide De La
14
     Fuente an appropriate remedy in California. The Court also directly addressed the decisions in
15
     other courts, that this court did not consider, striking excessive signature requirements as
16
     unconstitutional asking counsel which decision was the best authority for striking California’s
17

18   signature requirement. At oral argument, Judge M. Margaret McKeown acknowledged the

19   problem of the ever escalating number of signatures required to secure ballot access for
20
     independent presidential candidates in California based on a percentage of registered voters (as
21
     opposed to some percentage of a prior vote total) in the state, as is the case in Arizona.
22
            The panel has issued t its opinion on all the cases argued on March 12, 2019 and the
23

24   Padilia case is the last case left for the panel to issue. Accordingly, Plaintiff believes principals

25   of judicial economy militate in favor of Plaintiff’s requested relief. Filing an appeal of this
26
     Court’s June 11th decision to the Ninth Circuit when a dispositive decision is likely to be issued
27
     in the next few weeks does not make a lot of sense, where this court can vacate its June 11th
28   PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO AMEND OR ALTER THE
     JUDGMENT OF THE COURT - 2
                Case 2:16-cv-02419-JZB Document 91-1 Filed 07/09/19 Page 3 of 4



1    decision, enter a stay and review its decision after the Ninth Circuit issues its binding decision in
2
     Padilia.
3
            In addition, the court has created, out of whole cloth, that states can impose a higher
4
     signature requirement for independent presidential candidates to secure ballot access than the
5

6    signature requirement imposed on new political parties just because the deadline for independent

7    presidential candidates is later than the deadline for new political parties. No court has ever
8
     permitted such a signature discrepancy merely because the deadline for independent presidential
9
     candidates is later than new political party formation. Additionally, county distribution
10
     requirements have been universally held in violation of the 14th Amendment to the United States
11

12   Constitution and cannot be saved based on any basis than a showing that distribution is based

13   apportioned districts.
14
            Accordingly, for all for foregoing stated reasons, the Court should vacate its opinion
15
     granted Defendant’s motion for summary judgment and denying Plaintiff’s motion for summary
16
     judgment and enter a stay in this action until the United States Court of Appeals for the Ninth
17

18   Circuit issues its decision in Roque “Rocky” De La Fuente v. Padilia, No 17-56668 (9th Cir.

19   Argued and Submitted, March 12, 2019).
20
                                                    Respectfully submitted,
21

22   Dated: July 9, 2019                            ___s/ Paul A. Rossi____________
                                                    Paul A. Rossi, Esq.
23
                                                    Counsel to Plaintiff
24                                                  IMPG Advocates, Inc.
                                                    316 Hill Street
25                                                  Mountville, PA 17554
                                                    717.681.8344
26
                                                    Paul-Rossi@comcast.net
27

28   PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO AMEND OR ALTER THE
     JUDGMENT OF THE COURT - 3
             Case 2:16-cv-02419-JZB Document 91-1 Filed 07/09/19 Page 4 of 4



1                                    CERTIFICATE OF SERVICE
2
            Plaintiff, by and through his undersigned legal counsel, hereby certifies that on this date a
3
     true and correct copy of the foregoing document was served via the Court’s ECF system on the
4
     following opposing counsel:
5

6    Kara Karlson
     Office of the Attorney General – Phoenix
7    Counsel for Defendants
     1275 W Washington Street
8
     Phoenix AZ 85007-2997
9    Phone: 602-542-8118
     Fax: 602-542-8308
10   AdminLaw@azag.gov
     Kara.Karlson@azag.gov
11

12   Joseph Eugene LaRue
     Office of the Attorney General – Phoenix
13   Counsel for Defendants
     1275 W Washington Street
14
     Phoenix AZ 85007-2997
15   Phone: 602-542-1763
     Fax: 602-542-8308
16   AdminLaw@azag.gov
     Joseph.Larue@azag.gov
17

18   Dated: July 9, 2019                          ___s/ Paul A. Rossi____________
                                                  Paul A. Rossi, Esq.
19                                                Counsel to Plaintiff
                                                  IMPG Advocates, Inc.
20
                                                  316 Hill Street
21                                                Mountville, PA 17554
                                                  717.961.8978
22                                                Paul-Rossi@comcast.net
23

24

25

26

27

28   PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO AMEND OR ALTER THE
     JUDGMENT OF THE COURT - 4
